Citation Nr: 0102449	
Decision Date: 01/29/01    Archive Date: 02/02/01

DOCKET NO.  99-24 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for pulmonary disease.  

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel



INTRODUCTION

The veteran served on active duty from April 1943 to January 
1946.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  The decision denied service 
connection for pulmonary disease and for bilateral hearing 
loss on the basis that new and material evidence had not been 
submitted to warrant reopening the claims.  The veteran 
appealed the decision to the Board.  

In May 2000, the veteran submitted additional evidence 
directly to the Board, along with a signed waiver of RO 
jurisdiction of that evidence; the evidence was received with 
90 days of the March 2000 notification that the case was 
being certified to the Board.  Hence, the Board has accepted 
the evidence for consideration in connection with the 
veteran's appeal.  See 38 C.F.R. § 20.1304(c) (2000).


FINDINGS OF FACT

1.  In a May 1992 rating decision, the RO denied service 
connection for pulmonary disease on the bases that a lung 
condition, tuberculosis, was found to have pre-existed 
service, with no permanent aggravation shown in service, and 
that the earliest diagnosis of pulmonary disease was 
initially shown many years post-service.  

2.  In the same May 1992 rating decision, the RO denied 
service connection for bilateral hearing loss on the bases 
that hearing loss was not shown in service, including his 
induction and separation examinations, and hearing loss was 
not shown until many years after the veteran's separation 
from active duty service.

3.  Although notified of the denial of both claims and 
advised of his appellate rights in June 1992, the veteran did 
not file an appeal.  

4.  Evidence associated with the claims file subsequent to 
the RO's May 1992 decision, when considered alone or in 
conjunction with the evidence previously assembled, is not so 
significant that it must be considered in order to fairly 
decide the merits of either the claim.  


CONCLUSIONS OF LAW

1.  The RO's May 1992 decision denying service connection for 
pulmonary disease and for bilateral hearing loss is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 
(2000).  

2.  New and material evidence sufficient to reopen the claims 
for service connection for pulmonary disease and for 
bilateral hearing loss has not been submitted subsequent to 
the RO's May 1992 rating decision; thus, the requirements to 
reopen either claim have not been met.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, of preexisting active 
service, was aggravated therein.  See 38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  When a disease is first diagnosed after 
service, service connection may nevertheless be established 
by evidence demonstrating that the disease was, in fact, 
incurred during the veteran's service, or by evidence that a 
presumption period applied.  See 38 C.F.R. §§ 3.303, 3.307, 
3.309; Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

The veteran entered onto active military service on April 6, 
1943.  His service medical records show that on May 15, 1943, 
he was admitted to the hospital and put under observation for 
chronic, arrested pulmonary tuberculosis in the right upper 
lobe.  Laboratory sputum tests were negative and the 
diagnosis was confirmed by X-ray findings showing primary 
tuberculous lesion with residual fibrosis and calcification.  
He remained under medical observation until September 1943 
when he was discharged to duty.  His subsequent service 
medical records do not reflect any complaints or findings 
pertaining to a lung condition.  The report of his January 
1946 separation examination notes that his lungs were normal 
and a chest X-ray revealed no significant abnormality.  

The veteran's service medical records do not show any 
complaints or findings pertaining to hearing loss.  The 
reports of both his March 1943 induction physical examination 
and January 1946 separation examination indicate his hearing 
was normal as reflected in whisper voice test results of 
15/15, bilaterally.  

The veteran's private outpatient treatment record for 
September 1981 shows that he underwent physical examination 
and gave a history of pneumonia of many years ago.  He 
reported no daily cough, phlegm, or wheeze.  An X-ray of his 
chest revealed no lung disease, including no infiltrates.  

Other private outpatient treatment records from May 1983 to 
July 1984, and from July 1985 to November 1994, show that the 
veteran was seen in August 1983 and September 1983 
complaining of a one-to-two year history of coughing, 
wheezing, and shortness of breath.  At that time, he was 
diagnosed as having chronic obstructive pulmonary disease.  
In July 1985, he was seen for complaints of shortness of 
breath, with a reported onset of approximately six to eight 
years ago.  Following examination, he was diagnosed as having 
emphysema.  None of these records indicate observation or 
treatment for either active or inactive tuberculosis.  

A medical report from the veteran's treating physician, dated 
in March 1992, relates that the veteran was first seen in 
1984 complaining of a hearing problem.  At that time, the 
examination results were essentially negative regarding the 
ears but audiometry evaluation showed bilateral, gradually 
sloping, moderate-to-profound sensorineural hearing loss.  
The physician noted that the veteran was prescribed a hearing 
aid for his left ear in 1987.  The physician further noted 
that he had examined the veteran in March 1992.  During that 
examination, the veteran related that, as a member of a gun 
crew, he had been exposed to loud noise without any ear 
protection during his military service.  Following 
examination, the diagnosis was bilateral moderate-to-profound 
sensorineural hearing loss of unknown etiology, most likely 
due to previous acoustic trauma, rule out superimposed 
presbycusis.  In the recommendation section of the report, 
the examiner offered that the veteran's bilateral hearing 
loss was most likely from previous noise trauma (when he was 
in the service without any ear protection), probably 
superimposed on his presbycusis.  

The RO denied service connection for pulmonary disease and 
for bilateral hearing loss in May 1992.  The bases for the 
denial of service connection for a lung condition were that a 
lung condition, tuberculosis, was found to have pre-existed 
service, with no permanent aggravation shown in service.  In 
so holding, the RO noted that, even though there was no 
showing of tuberculosis at service entry, about a month after 
his induction, he was found to have chronic, arrested 
tuberculosis, which rebutted the presumption of soundness.  
Further, the RO noted that the veteran's subsequent service 
medical records, following a number of months of observation 
for his tuberculoses, showed it remained arrested.  No other 
chronic lung disease was subsequently noted in service and, 
at separation from service, medical examination, including X-
ray findings, revealed no lung abnormality.  Further, the RO 
noted that the earliest diagnoses of pulmonary disease, 
chronic obstructive pulmonary disease and emphysema, were 
shown many years post-service.  As for bilateral hearing 
loss, the RO considered the private medical examiner's 
opinion, but did not find it persuasive.  In this regard, the 
RO noted that there were no complaints or findings of such 
during the veteran's military service, and that the earliest 
indication of a hearing loss was not until many years after 
the veteran's separation from active duty service.  

In June 1992, the appellant was notified of the May 1992 
decision and advised of his appellate rights; however, he did 
not file an appeal.  In September 1998, the RO received the 
veteran's application to reopen his claim for service 
connection for pulmonary disease and bilateral hearing loss.  
Because the current claim involves an attempt to reopen a 
claim for service connection after an unappealed denial, the 
pertinent legal authority governing finality and reopening of 
previously disallowed claims is pertinent to the instant 
matter.  

If a notice of disagreement is not filed within one year of 
the date of mailing of the notification of the RO's denial of 
the appellant's claim, the denial is final and is not subject 
to revision upon the same factual basis.  See 38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 
(2000).  If, however, new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108 (West 1991).  
The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the previously 
disallowed claim in order to determine whether a claim must 
be reopened and readjudicated on the merits.  See Evans v. 
Brown, 9 Vet. App. 273, 282-3 (1996).  

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decision makers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  See 38 C.F.R. § 3.156(a); Cox v. Brown, 5 Vet. App. 
95, 98 (1993).  In addition, for the purpose of determining 
whether a case should be reopened, the credibility of the 
evidence added to the record is to be presumed.  See Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  

Applying the above to the facts of this case, the Board 
points that, as the May 1992 rating decision was not 
appealed, it became final.  Furthermore, as that decision is 
the last final decision of record, the evidence that has been 
associated with the file since then is the evidence that must 
be considered in connection with the new and material 
evidence inquiry.  

The evidence associated with the claims file since the RO's 
May 1992 decision consists of copies of the veteran's service 
medical records; a letter from the veteran's sister, dated in 
April 1999; copies of private audiology tests, dated in May 
1987, March 1992, and June 1993; and a copy of the veteran's 
private physician's March 1992 medical statement.  

The copies of the veteran's service medical records and the 
private physician's March 1992 statement are duplicative of 
evidence previously seen by the RO in May 1992; such evidence 
is not, by definition, "new."  The letter of the veteran's 
sister notes that he was hospitalized shortly after his 
induction into service for pneumonia and that an X-ray had 
revealed a scar on his lung which possibly could be 
tuberculosis; while this evidence is new, it merely 
corroborates the information contained in his service medical 
records and previously considered by the RO.  The audiology 
test reports also are new; however, they show only 
contemporary findings and do not contain any indication of an 
association between the test results and the veteran's active 
duty service.  

In determining whether new and material evidence has been 
submitted since the previously disallowed final claim, the 
Board is mindful of the mandate in the recent Hodge 
precedent, discussed above.  Therein, the Federal Circuit 
Court declared:

"We certainly agree with the Court of Veterans 
Appeals that not every piece of new evidence is 
'material'; we are concerned, however, that some 
new evidence may well contribute to a more 
complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, 
even where it will not eventually convince the 
Board to alter its ratings decision.  Where so 
much of the evidence regarding the veterans' 
claims for service connection and compensation is 
circumstantial at best, the need for a complete 
and accurate record takes on even greater 
importance."

See Hodge v. West, supra.

In light of the above, the Board acknowledges that the 
threshold for reopening a previously denied claim has been 
lowered.  With respect to the current appeal, however, while, 
as indicated above, some of the additional evidence received 
since May 1992 decision is new in the sense that it has not 
been seen before, none of the additional evidence is 
probative of either whether the veteran's claimed lung 
disease, currently diagnosed as emphysema, was incurred in or 
aggravated by his active military service, or whether his 
claimed bilateral hearing loss was incurred in or aggravated 
by his active duty service.  As none none of the newly 
submitted evidence, "by itself or in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim," none of the evidence is material for the purpose of 
reopening either claim.  See 38 C.F.R. § 3.156(a).  

The Board also emphasizes that the various statements made by 
the veteran in connection with the appeal present no basis 
for reopening the claim, to include his assertions that he 
sustained a pulmonary condition while on active duty and that 
his duties as a member of an artillery unit during service 
caused bilateral hearing loss.  Aside from the fact that such 
assertions appear to be reiterations of contentions 
previously advanced, the Board notes that, as a layperson 
without the appropriate medical training and expertise, the 
veteran is not competent to render an opinion on a medical 
matter, such as the etiology of a disability.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 292, 294-95 (1991).  Hence, where, as with respect 
to each claim for service connection on appeal, resolution of 
the issue turns on a medical matter, unsupported lay 
statements, even if new, cannot serve as a predicate to 
reopen a previously disallowed claim.  See Moray v. Brown, 5 
Vet. App. 211, 214 (1993).

Under these circumstances, the Board determines that new and 
material evidence since the RO's May 1992 denial of each 
claim has not been added to the record, that neither the 
claim for service connection for pulmonary disease nor for 
bilateral hearing loss is reopened, and that the May 1992 
decision remains final as to each issue.  The Board is aware 
of no circumstances in this matter that would put the VA on 
notice of the existence of any additional relevant evidence 
that, if obtained, would provide a basis to reopen the claim.  
See McKnight, v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997); 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1996).  
Furthermore, the Board finds that the duty to inform the 
claimant of the evidence necessary to complete his petitions 
to reopen his claims has been fulfilled.  See Graves v. 
Brown, 8 Vet. App. 522, 524 (1996).  

As a final point, the Board acknowledges that there has been 
another significant change in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___.  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  

However, the new law expressly provides that nothing in the 
act "shall be construed to require [VA] to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured, as described in section 
5108 of this title."  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 State. 2096, ___ (to 
be codified at 38 U.S.C. § 5103A(f)).  Because the veteran 
has not presented new and material evidence to reopen his 
claims, the duty to assist and notification provisions of the 
Act are not applicable to instant appeal.  


ORDER

In the absence of new and material evidence, the petition to 
reopen a claim for service connection for pulmonary disease 
is denied.  

In the absence of new and material evidence, the petition to 
reopen a claim for service connection for bilateral hearing 
loss is denied.  



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

